
	

113 S1192 IS: Commonsense Contractor Compensation Act of 2013
U.S. Senate
2013-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1192
		IN THE SENATE OF THE UNITED STATES
		
			June 19, 2013
			Mrs. Boxer (for herself,
			 Mr. Grassley, and
			 Mr. Manchin) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To implement common sense controls on the taxpayer-funded
		  salaries of government contractors by limiting reimbursement for excessive
		  compensation. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Commonsense Contractor
			 Compensation Act of 2013.
		2.Limitation on
			 allowable government contractor compensation costs
			(a)Limitation
				(1)Civilian
			 contractsSection 4304(a)(16) of title 41, United States Code, is
			 amended to read as follows:
					
						(16)Costs of
				compensation of contractor and subcontractor employees for a fiscal year,
				regardless of the contract funding source, to the extent that such compensation
				exceeds the annual amount payable under the aggregate limitation on pay as
				established by the Office of Management and Budget (currently $230,700), except
				that the head of an executive agency may establish one or more narrowly
				targeted exceptions for scientists, engineers, or other specialists upon a
				determination that such exceptions are needed to ensure that the executive
				agency has continued access to needed skills and
				capabilities.
						.
				(2)Defense
			 contractsSection 2324(e)(1)(P) of title 10, United States Code,
			 is amended to read as follows:
					
						(P)Costs of
				compensation of contractor and subcontractor employees for a fiscal year,
				regardless of the contract funding source, to the extent that such compensation
				exceeds the annual amount payable under the aggregate limitation on pay as
				established by the Office of Management and Budget (currently $230,700), except
				that the head of an executive agency may establish one or more narrowly
				targeted exceptions for scientists, engineers, or other specialists upon a
				determination that such exceptions are needed to ensure that the executive
				agency has continued access to needed skills and
				capabilities.
						.
				(b)Conforming
			 amendments
				(1)RepealSection
			 1127 of title 41, United States Code, is hereby repealed.
				(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 11 of
			 title 41, United States Code, is amended by striking the item relating to
			 section 1127.
				(c)ApplicabilityThis
			 section and the amendments made by this section shall apply only with respect
			 to costs of compensation incurred under contracts entered into on or after the
			 date that is 180 days after the date of the enactment of this Act.
			(d)Reports
				(1)In
			 generalNot later than 60 days after the end of each fiscal year,
			 the Director of the Office of Management and Budget shall submit a report on
			 contractor compensation to—
					(A)the Committee on
			 Armed Services of the Senate;
					(B)the Committee on
			 Armed Services of the House of Representatives;
					(C)the Committee on
			 Homeland Security and Governmental Affairs of the Senate;
					(D)the Committee on
			 Homeland Security of the House of Representatives;
					(E)the Committee on
			 Appropriations of the Senate; and
					(F)the Committee on
			 Appropriations of the House of Representatives.
					(2)ElementsThe
			 report required under paragraph (1) shall include—
					(A)the total number
			 of contractor employees, by executive agency, in the narrowly targeted
			 exception positions described under subsection (a) during the preceding fiscal
			 year;
					(B)the
			 taxpayer-funded compensation amounts received by each contractor employee in a
			 narrowly targeted exception position during such fiscal year; and
					(C)the duties and
			 services performed by contractor employees in the narrowly targeted exception
			 positions during such fiscal year.
					
